          Case 7:19-cv-00217-DC Document 52 Filed 01/30/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

 RICHARD LOGAN, Individually and On             Case No.: 7:19-cv-00217-DC
 Behalf of All Others Similarly Situated,

                      Plaintiff

        v.

 PROPETRO HOLDING CORP., DALE                   CLASS ACTION
 REDMAN, JEFFREY SMITH, IAN
 DENHOLM, SPENCER D. ARMOUR, III,
 SCHUYLER E. COPPEDGE, STEPHEN
 HERMAN, MATTHEW H. HIMLER,
 PETER LABBAT, GOLDMAN, SACHS &
 CO., BARCLAYS CAPITAL INC.,
 CREDIT SUISSE SECURITIES (USA)
 LLC, J.P. MORGAN SECURITIES LLC,
 EVERCORE GROUP L.L.C., RBC
 CAPITAL MARKETS, LLC, PIPER
 JAFFRAY & CO., RAYMOND JAMES &
 ASSOCIATES, INC., DEUTSCHE BANK
 SECURITIES INC., JOHNSON RICE &
 COMPANY L.L.C., and TUDOR,
 PICKERING, HOLT & CO. SECURITIES,
 INC.,

                      Defendants

                 UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
       Clyde M. Siebman, Siebman Forrest Burg & Smith, LLP, files this Motion to Withdraw as

Counsel for Lead Plaintiff Movant United Food and Commercial Workers International Union Local

464A, Trustees of Local 464A United Food, Trustees of Commercial Workers Union Welfare,

Service Benefit Funds Welfare and Pension Funds of Local 464A, and New York-New Jersey

Amalgamated Pension Plan for ACME Employees (collectively, “Local 464A”).
           Case 7:19-cv-00217-DC Document 52 Filed 01/30/20 Page 2 of 3




        On November 19, 2019, Counsel made his appearance as liaison counsel for Lead Plaintiff

Movant Local 464A and filed a motion on behalf of Local 464A for appointment as Lead Plaintiff

and approval of Local 464A’s selection of counsel (Dkt. 32).

        On December 16, 2019, the Court appointed Nykredit Portefølje Administration A/S,

Oklahoma Firefighters Pension and Retirement System, Oklahoma Law Enforcement Retirement

System, Oklahoma Police Pension and Retirement System, and Oklahoma City Employee Retirement

System (collectively, the “Institutional Investors”) as Lead Plaintiff and granted their selection of

counsel, and denied Local 464A’s motion (Dkt. 43). As such, undersigned counsel will have no

further role in this putative class action.

        Local 464A will continue as members of the putative class being represented by Court-

appointed lead and local counsel per the Court’s December 16, 2019 Order. Permitting Clyde M.

Siebman to withdraw as counsel for Local 464A will not affect the ongoing representation of Local

464A as putative class members in this matter, nor will it result in prejudice to the class or to the

Defendants.

        WHEREFORE, Clyde M. Siebman, liaison counsel for Lead Plaintiff Movant Local 464A,

respectfully moves for the entry of an order allowing him to withdraw as liaison counsel in this matter.




                                                   2
          Case 7:19-cv-00217-DC Document 52 Filed 01/30/20 Page 3 of 3




Dated: January 30, 2020              Respectfully submitted,

                                     /s/ Clyde M. Siebman
                                     Clyde M. Siebman
                                     TX Bar No. 18341600
                                     SIEBMAN FORREST BURG & SMITH, LLP
                                     Federal Courthouse Square
                                     300 N. Travis
                                     Sherman, TX 75090
                                     (903) 870-0070
                                     (903) 870-0066 Telefax
                                     clydesiebman@siebman.com

                                     Liaison Counsel for the Class


                            CERTIFICATE OF CONFERENCE

        I hereby certify that on January 29, 2020, I communicated with Lead Plaintiff’s
Local/Liaison counsel, Gerald Drought regarding the relief requested in this Motion. He indicated
that he has no objection to the Motion.

                                               /s/ Clyde M. Siebman
                                               Clyde M. Siebman




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of January, 2020, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s CM/ECF
system.
                                              /s/ Clyde M. Siebman
                                              Clyde M. Siebman




                                               3
